IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-50791


MANUEL MUNOZ, JR

                  Plaintiff - Appellant

     v.

DR JAMES C ROCHE, Secretary of the United States Department of
the Air Force

                  Defendant - Appellee

                        --------------------
           Appeal from the United States District Court
          for the Western District of Texas, San Antonio
                       USDC No. SA-00-CV-811
                        --------------------
                             May 7, 2002

Before KING, Chief Judge, and JONES and DENNIS, Circuit Judges.

PER CURIAM:*

     AFFIRMED.     See 5th Cir. R. 47.6.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.